Citation Nr: 1826992	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for metastatic melanoma, based on substitution or accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.  He passed away in February 2013, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of this matter has since been transferred to the RO in Boston, Massachusetts.

In April 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to service connection for metastatic melanoma, based on substitution or accrued benefits purposes, is addressed in the REMAND below.


FINDINGS OF FACT

1.  The Veteran died in February 2013.  The immediate cause of his death was metastatic melanoma.

2.  The probative evidence of record demonstrates that the Veteran developed metastatic melanoma as a result of ultraviolet light exposure during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are satisfied.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies of a service-connected disability, the Secretary of VA shall pay disability and indemnity compensation (DIC) benefits for the cause of death to the Veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of death, the evidence must show that a service-connected disability was either the principal cause of death or a contributory cause.  38 C.F.R. § 3.312 (a).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially to the cause of death.  Id.  

Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection has already been granted was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id.
   
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran died in February 2013.  His death certificate listed the cause of his death as metastatic melanoma.  

In support of her claim, the appellant submitted an April 2017 statement by the Veteran's private physician, Ryan J. Sullivan, M.D., who had treated the Veteran's metastatic melanoma from its diagnosis to the time of his death.  Dr. Sullivan opined that the Veteran's metastatic melanoma was as likely as not related to this ultraviolet (UV) light exposure during his active duty service.  See April 2017 Medical Statement.  In support of his opinion, Dr. Sullivan noted that the strongest risk factors for developing metastatic melanoma are UV light exposure and family history of melanoma.  Id.  Additionally, Dr. Sullivan noted the Veteran had experienced intense UV light exposure while serving in a tropical location such as Vietnam.  Id.  The Veteran's DD Form 214 confirms that the Veteran served in Vietnam during the Vietnam era and received the Vietnamese Service Medal with one star and the Vietnamese Campaign Medal.

In sum, the Veteran was diagnosed with metastatic melanoma.  This diagnosis has been attributed by competent medical evidence to his active duty service.  The Veteran's death certificate reflects that the immediate cause of death was metastatic melanoma.  It therefore follows that service connection for the cause of the Veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law. 38 U.S.C. § 5121 (West 2012); 38 C.F.R. § 3.1000 (2017).  

The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C. § 5121A (West 2012).  

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant.  38 U.S.C. §§ 5121, 5121A.  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

Thus, it is to the appellants' benefit to have the claim adjudicated as a substitute claimant pursuant to 38 U.S.C. § 5121A.  As noted above, the Veteran died in February 2013.  The appellant submitted a request for substitution in November 2013.  However, the request for substitution has not been adjudicated by the AOJ.

The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C. § 7104(a) (West 2012); 38 C.F.R. §§ 3.1010, 20.101(a) (2017).  In light of the foregoing, the Board finds that the AOJ should make a formal determination regarding the basic eligibility for substitution of the Veteran's spouse in the first instance with respect to the appeal and if substitution is permitted, the AOJ should readjudicate the claim on appeal as a substitution claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a decision adjudicating whether the Veteran's surviving spouse meets the basic eligibility requirements to substitute for the Veteran with regard to the pending claim of entitlement to service connection for metastatic melanoma.  If the basic eligibility requirements are met, send her and her representative appropriate notice with respect to her status as a substituted party, clearly indicating that VA recognizes her as the substituted party.  If the basic eligibility requirements are not met, inform her of this in a correspondence.

2.  If the basic eligibility requirements for substitution are met, the claim on appeal must be readjudicated.  As noted above, the Board has determined that service connection for metastatic melanoma is warranted in granting the claim for service connection for the cause of the Veteran's death.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


